Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127801(37)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v       	                                                         SC: 127801
                                                                    COA: 249414
                                                                    Saginaw CC: 03-022659-FH
  ROY TILLMAN, 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of July
  26, 2005 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2005                   _________________________________________
         d1121                                                                 Clerk